Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 26, 29, 32-34, and 36-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harashina et al., U.S. Patent Application Publication No. 2006/0052492.
	Applicant is referred to Table 4, entry 44 and the accompanying description at paragraphs [0227-0229] and [0278], where c-1 and i-5 are verified as being a substituted guanamine compound and allantoin respectively.  These are added in quantities consistent with those recited in claims 26 and 29 and the weight ratio of guanamine to allantoin is 10:1.  	
The reported amount of formaldehyde emission associated with this trial is reported employing different units but, to the extent that the prior art composition contains the same combination of emission control agents, and in comparable amounts, the claimed levels of formaldehyde emission will be inherently satisfied.  Likewise, given that the prior art composition mirrors that which is claimed compositionally, it will inherently be in possession of each of the properties outlined in claim 37.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Harashina et al., U.S. Patent Application Publication No. 2006/0052492.
Harashina mentions each of the different types of additive required by claim 35.  See the abstract and [0157] for a lubricant (slide improver) and nucleating agent.  Antioxidants are contemplated throughout.  While it is conceded that suitable quantities of these adjuvants are not expressly addressed, the skilled artisan is familiar with their roles and capable of optimizing the amounts necessary for them to fulfill said roles as a matter of routine experimentation.  “It is prima facie obvious to add a known ingredient to a known composition for its known function.” In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244. “Discovering an optimum value of a result effective variable involves only routine skill in the art.” In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 26-27, 29, and 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, 9, and 14-20 of U.S. Patent No. 10,676,558.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The lone distinction between the patent- and instant claims is that the former discloses emission control agent blends that comprise in addition to a guanamine compound a second component that may be a substituted hydantoin in one embodiment, but where unsubstituted hydantoin, amino acids, and ethylene urea compounds are alternatives.  The dependent claims in the patent further limit the invention defined by the base claim in precisely the same way as do the dependent claims of the application.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




February 19, 2021
/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765